FOR PUBLICATION                             FILED
                   UNITED STATES COURT OF APPEALS                           FEB 26 2015

                           FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




ROBERT MCDANIELS,                                No. 09-17339

              Petitioner - Appellant,            D.C. No. 4:05-cv-00904-PJH

  v.
                                                 ORDER
RICHARD J. KIRKLAND, Warden;
KRAMER, Warden,

              Respondents - Appellees.



KEELON T. JENKINS,                               No. 11-15030

              Petitioner - Appellant,            D.C. No. 3:05-cv-02003-MHP

  v.

MICHAEL S. EVANS,

              Respondent - Appellee.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3.